           Case 3:21-cv-02606-CRB Document 22 Filed 07/23/21 Page 1 of 10



 1 STEVEN L. FRIEDLANDER (SBN 154146)
   GALEN P. SALLOMI (SBN 306743)
 2 CARL J. KAPLAN (SBN 323019)
   SV EMPLOYMENT LAW FIRM PC
 3 160 Bovet Road, Suite 401
   San Mateo, California 94402
 4 Telephone:   (650) 265-0222
   Facsimile:   (650) 265-0223
 5 Email:       sfriedlander@svelf.com
                gsallomi@svelf.com
 6              ckaplan@svelf.com
 7 Attorneys for Plaintiff TRUSTLABS, INC.

 8 FARHAD NOVIAN (SBN 118129)
   farhad@novianlaw.com
 9 ALEXANDER BRENDON GURA (SBN 305096)
   gura@novianlaw.com
10 NOVIAN & NOVIAN, LLP
   1801 Century Park East, Suite 1201
11 Los Angeles, CA 90067
   Telephone:    (310) 553-1222
12 Facsimile:    (310) 553-0222
13 Attorneys for Defendant DANIEL JAIYONG AN

14

15                               UNITED STATES DISTRICT COURT

16                            NORTHERN DISTRICT OF CALIFORNIA

17

18 TRUSTLABS, INC, a Delaware                  Case No. 3:21-cv-02606-CRB
   Corporation,
19                                             JOINT RULE 26(F) REPORT AND INITIAL CASE
                    Plaintiff,                 MANAGEMENT CONFERENCE STATEMENT
20
                    v.                         DATE:              July 30, 2021
21                                             TIME:              8:30 a.m.
                                               COURTROOM:         6
22 DANIEL JAIYONG AN,                          JUDGE:             Hon. Charles R. Breyer
23                     Defendant.

24

25

26

27

28



     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                       CASE NO. 3:21-cv-02606-CRB
             Case 3:21-cv-02606-CRB Document 22 Filed 07/23/21 Page 2 of 10



 1         In connection with the Initial Case Management Conference scheduled in this matter for July 30,

 2 2021, at 8:30 a.m., and pursuant to this Court’s May 27, 2021, order (Dkt. No. 14), Federal Rule of Civil

 3 Procedure 26, Civil Local Rule 16-9, and the Standing Order for All Judges of the Northern District of

 4 California, Plaintiff TrustLabs, Inc. (“Plaintiff” or the “Company”) and Defendant Daniel Jaiyong An

 5 (“Defendant” or “Mr. An” and, together with Plaintiff, the “Parties”) respectfully submit this Joint Rule

 6 26(f) Report and Initial Case Management Conference Statement.

 7         I.      MEETING

 8         Pursuant to Fed. R. Civ. P. 26(f), Galen Sallomi and Carl Kaplan on behalf of Plaintiff and

 9 Alexander Brendon Gura on behalf of Defendant held a telephonic meeting at 3:00 p.m. on Friday, July 9,

10 2021.

11         II.     JURISDICTION & SERVICE

12 Joint Statement

13         The Parties agree this Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

14 Plaintiff’s complaint asserts claims arising under federal law. The Parties agree this Court has personal

15 jurisdiction over Defendant.

16         III.    BRIEF DESCRIPTION OF FACTS

17 Plaintiff’s Statement

18         Defendant was employed as the Company’s CEO/President from 2015 until his termination in

19 2020. In early 2020, several employees raised concerns about Defendant’s performance and asked that he

20 be removed from his role. During the week of June 29, 2020, Rafael Cosman, Plaintiff’s CTO and co-

21 founder, and Alex de Lorraine, Plaintiff’s COO and Head of Finance, shared these concerns with Defendant

22 and began to explore the possibility of reassigning Defendant’s duties to Mr. Cosman. Defendant gave

23 Mr. Cosman and Mr. de Lorraine the impression that he would provide TrustLabs with a resignation letter

24 by 4 pm Pacific Time on Monday, July 6, 2020.

25         At or around 6:36 p.m. on July 6, 2020, Defendant intentionally deleted Plaintiff’s Slack

26 workspace. Plaintiff’s employees use Slack to communicate internally, conduct day-to-day business

27 operations, and manage critical technical infrastructure. Defendant’s actions caused Company employees

28 to lose access to Slack, halting critical Company workflows and interrupting the Company’s business

                                                       1
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                 CASE NO. 3:21-cv-02606-CRB
             Case 3:21-cv-02606-CRB Document 22 Filed 07/23/21 Page 3 of 10



 1 operations, thereby causing harm to Plaintiff. Later that evening, Plaintiff’s Board of Directors held an

 2 emergency board meeting and voted to remove Defendant from the Company’s Board of Directors and

 3 terminate his employment.

 4          Plaintiff disputes Defendant’s characterization of the facts.

 5 Defendant’s Statement

 6          In or about 2015, Mr. An co-founded the Company. From that time until in or about mid-2020,

 7 Mr. An served as the Company’s Chief Executive Officer and President and sat on the Company’s Board

 8 of Directors. Beginning in or about early 2020, Mr. An discussed with certain other key individuals

 9 affiliated with the Company, including Mr. Rafael Cosman, Mr. An’s goals for the Company and desire to

10 reconcile certain information asymmetries between the shareholders, tokenholders, and Company insiders,

11 including officers, directors, and employees.

12          A substantial number of the Company’s employees and investors supported Mr. An’s goals and

13 proposals and, to that end, between early 2020 and July 6, 2020, Mr. An led the Company through a number

14 of significant changes. For example, in early 2020, the Company adopted a permanent remote-first policy.

15 At that time, neither Mr. Cosman nor the Company’s Board objected. Also in early 2020, the Company

16 began to record its Board meetings and make those recording accessible to its shareholders and

17 tokenholders. At that time, Mr. Cosman actively supported this change. Finally, after months of

18 discussion, and in an effort to reduce unnecessary costs in light of the Company’s dwindling cash reserves,

19 on July 6, 2020, Mr. An transitioned the Company’s online chat communications from a paid subscription

20 service (Slack) to no-cost options (Discord and Discourse).

21          Thereafter, Mr. Cosman and other key individuals affiliated with the Company became opposed

22 Mr. An’s goals and proposals. Because Mr. An possessed a substantial portion of the Company’s voting

23 power, their options were limited. Accordingly, Mr. Cosman and other key individuals affiliated with the

24 Company conspired to force Mr. An out of his roles as CEO, President, and Director, and threatened to

25 and did initiate litigation against Mr. An.

26          Defendant disputes Plaintiff’s characterization of the facts.

27

28

                                                          2
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                  CASE NO. 3:21-cv-02606-CRB
             Case 3:21-cv-02606-CRB Document 22 Filed 07/23/21 Page 4 of 10



 1         IV.     DISPUTED LEGAL ISSUES

 2 Plaintiff’s Statement

 3         1.      Whether Defendant violated 18 U.S.C. § 1030 by disrupting Plaintiff’s Company systems

 4 and attempting to access other Company systems in retaliation for the Company’s decision to remove him

 5 as CEO/President.

 6         2.      Whether Defendant violated 18 U.S.C. § 2701 by disrupting Plaintiff’s Company systems

 7 and attempting to access other Company systems in retaliation for the Company’s decision to remove him

 8 as CEO/President.

 9         3.      Whether Defendant violated Cal. Penal Code § 502 by disrupting Plaintiff’s Company

10 systems and attempting to access other Company systems in retaliation for the Company’s decision to

11 remove him as CEO/President.

12         4.      Whether Defendant acted with malice, such that punitive and exemplary damages are

13 appropriate.

14 Defendant’s Statement

15         1.      Whether 18 U.S.C. § 1030 applies where, as here, an individual authorized to access certain

16 computer systems does access certain computer systems.

17         2.      Whether 18 U.S.C. § 2701 applies where, as here, an individual authorized to access certain

18 computer systems does access certain computer systems.

19         3.      Whether Cal. Penal Code § 502 applies where, as here, an individual with permission to

20 access certain computer systems does access certain computer systems.

21         V.      MOTIONS

22 Joint Statement

23         Neither Party intends to seek a transfer of venue. Defendant anticipates seeking judgment on the

24 pleadings. Both Parties anticipate seeking summary judgment or adjudication, if appropriate.

25         VI.     AMENDMENT OF PLEADINGS

26 Plaintiff’s Statement

27         Plaintiff does not expect that any parties, claims, or defenses will be added to or dismissed from

28 this case.

                                                        3
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                  CASE NO. 3:21-cv-02606-CRB
               Case 3:21-cv-02606-CRB Document 22 Filed 07/23/21 Page 5 of 10



 1 Defendant’s Statement

 2          Defendant anticipates filing a motion for judgment on the pleadings with respect to each of the

 3 causes of action asserted against him in this action.

 4          VII.   EVIDENCE PRESERVATION

 5 Joint Statement

 6          The Parties confirm their counsel have reviewed the Guidelines Relating to the Discovery of

 7 Electronically Stored Information (“ESI Guidelines”) and have met and conferred pursuant to Fed. R. Civ.

 8 P. 26(f).

 9          VIII. DISCLOSURES

10 Joint Statement

11          The Parties agree no changes should be made to the form or requirement for disclosures under Rule

12 26(a)(1).

13          Plaintiff provided initial disclosures as required by Fed. R. Civ. P. 26.

14          Defendant will provide initial disclosures within 30 days.

15          IX.    DISCOVERY

16 Joint Statement

17          No discovery has been taken to date. The Parties agree that a protective order is appropriate in this

18 case and have agreed to meet and confer concerning the same. The Parties agree that it is not appropriate

19 to limit or modify the discovery rules at this time.

20 Plaintiff’s Statement

21          Without limitation, Plaintiff anticipates that discovery will be needed on subjects related to:

22 Plaintiff’s request that Defendant voluntarily relinquish his role as CEO/President; Defendant’s refusal to

23 step down as CEO/President; Defendant’s decision to harm Plaintiff; Defendant’s computer activity; and

24 Plaintiff’s harm.

25          Plaintiff anticipates that it will serve discovery after receiving Defendant’s initial disclosures.

26 Defendant’s Statement

27          Defendant anticipates filing a motion for judgment on the pleadings with respect to each of the

28 causes of action asserted against him in this action. Defendant has not yet answered Plaintiff’s complaint,

                                                           4
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                      CASE NO. 3:21-cv-02606-CRB
             Case 3:21-cv-02606-CRB Document 22 Filed 07/23/21 Page 6 of 10



 1 and has therefore not yet asserted affirmative defenses to any of the causes of action asserted against him.

 2 Because the Parties are not and cannot presently be certain of the causes of action and/or affirmative

 3 defenses that will remain in this action, Defendant believes that it is premature to set forth a discovery plan.

 4 Nonetheless, Defendant anticipates that discovery may become necessary with respect to all claims set

 5 forth in the Complaint, as well as any affirmative defenses relevant to the action.

 6          X.      RELATED CASES

 7 Joint Statement

 8          The Parties are unaware of any cases related to this action currently pending before another judge

 9 of this court, or before any other court or administrative body.

10          XI.     RELIEF

11 Plaintiff’s Statement

12          Plaintiff seeks the following categories of relief:

13          (1)     General and compensatory damages, according to proof at trial, the value of which (a) will

14 not be determinable until the Parties engage in discovery, and (b) may be the subject of expert testimony;

15          (2)     Punitive damages as provided by the federal Computer Fraud and Abuse Act (“CFAA”), 18

16 U.S.C. § 1030; the federal Stored Communications Act (“SCA”), 18 U.S.C. § 2701; and the California

17 Comprehensive Computer Data Access and Fraud Act (“CCDAFA”), California Penal Code § 502;

18          (3)     Statutory penalties pursuant to applicable law, including the CFAA, the SCA, and the

19 CCDAFA;

20          (4)     Pre- and post-judgment interest on any amounts awarded pursuant to applicable law;

21          (5)     Costs of suit;

22          (6)     Attorneys’ fees pursuant to applicable law, including the CFAA, the SCA, and the

23 CCDAFA;

24          (7)     Declaratory relief; and

25          (8)     Any such other and further relief as the Court may deem proper.

26 Defendant’s Statement

27          Defendant disputes that Plaintiff is entitled to any relief whatsoever in connection with any of the

28 three causes of action Plaintiff has asserted in this action. Defendant has not yet answered Plaintiff’s

                                                           5
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                      CASE NO. 3:21-cv-02606-CRB
             Case 3:21-cv-02606-CRB Document 22 Filed 07/23/21 Page 7 of 10



 1 complaint and has therefore not yet asserted affirmative defenses to any of the causes of action asserted

 2 against him, but will seek any and all appropriate relief in connection with any affirmative defenses he

 3 may assert.

 4          XII.    SETTLEMENT AND ADR

 5 Plaintiff’s Statement

 6          Plaintiff is amenable to participating in an ADR process.

 7 Defendant’s Statement

 8          Defendant is amenable to participating in an ADR process but believes that any such ADR process

 9 is premature at this time in light of the early stages of these proceedings.

10          XIII. CONSENT TO MAGISTRATE JUDGES FOR ALL PURPOSES

11          The Parties do not consent to having a magistrate judge conduct all further proceedings.

12          XIV. OTHER REFERENCES

13          The Parties do not believe this case is suitable for reference to binding arbitration, a special master,

14 or the Judicial Panel on Multidistrict Litigation.

15          XV.     NARROWING OF ISSUES

16          The Parties do not believe it is possible to narrow the issues at this time. The Parties will consider

17 appropriate proposals to expedite the presentation of evidence at trial.

18          XVI. EXPEDITED TRIAL PROCEDURE

19          The Parties do not believe this case should be resolved under the Expedited Trial Procedure of

20 General Order No. 64.

21          XVII. SCHEDULING

22 Defendant’s Statement

23          Defendant believes that it is premature to set forth a case timeline. Defendant anticipates filing a

24 motion for judgment on the pleadings with respect to each of the causes of action asserted against him in

25 this action. Defendant has not yet answered Plaintiff’s complaint, and has therefore not yet asserted

26 affirmative defenses to any of the causes of action asserted against him. Because the Parties are not and

27 cannot presently be certain of the causes of action and/or affirmative defenses that will remain in this

28 action, Defendant believes that it is premature to set forth a case timeline.

                                                           6
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                      CASE NO. 3:21-cv-02606-CRB
             Case 3:21-cv-02606-CRB Document 22 Filed 07/23/21 Page 8 of 10



 1 Joint Statement

 2          The Parties agree that this case may be ready for trial as early as summer or fall of 2022.

 3 Accordingly, the Parties propose the following dates for designation of experts, discovery cutoff, hearing

 4 of dispositive motions, pretrial conference and trial:

 5

 6                                                   Days Before         Plaintiff’s        Defendant’s
                             Event
                                                        Trial          Proposed Date       Proposed Date
 7

 8            Close of Non-Expert Discovery                 100         Feb. 28, 2022       Jun. 24, 2022

 9         Last Day for Initial Expert Disclosure           100         Feb. 28, 2022       Jun. 24, 2022
10
              Last Day for Expert Discovery                 70         Mar. 28, 2022         Jul. 25, 2022
11
          Last Day to Hear Dispositive Motions              70         Mar. 28, 2022         Jul. 25, 2022
12

13          Last Day to Hear Daubert Motions                56          Apr. 11, 2022       Aug. 8, 2022

14         Last Day to lodge and serve witness
                                                            49          Apr. 18, 2022       Aug. 15, 2022
15                 list and exhibit list

16          Last Day to file Motions in Limine              35          May 2, 2022         Aug. 29, 2022
17
          Last Day to file Joint Preposed Pretrial
                                                            35          May 2, 2022         Aug. 29, 2022
18                         Order

19         Last Day to file Joint Proposed Jury
                                                            21          May 16, 2022        Sept. 12, 2022
                       Instructions
20

21                  Pretrial Conference                     14          May 23, 2022        Sept. 19, 2022
22
                         Trial Date                          0          Jun. 6, 2022         Oct. 3, 2022
23
            XVIII. TRIAL
24
            The Parties seek a trial by jury and anticipate that trial will require approximately 5-7 days.
25
            XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
26
     Plaintiff’s Statement
27
            Plaintiff filed its Certification of Interested Entities or Persons as required by Civil Local Rule 3-
28

                                                            7
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                     CASE NO. 3:21-cv-02606-CRB
             Case 3:21-cv-02606-CRB Document 22 Filed 07/23/21 Page 9 of 10



 1 15 on April 14, 2021. Dkt No. 6. Plaintiff has no interested parties to disclose.

 2 Defendant’s Statement

 3          Defendant filed its Certification of Interested Entities or Persons as required by Civil Local Rule

 4 3-15 on July 22, 2021. (Dkt. No. 20.) Defendant has no interested parties to disclose.

 5          XX.    PROFESSIONAL CONDUCT

 6          All attorneys of record for the Parties have reviewed the Guidelines for Professional Conduct for

 7 the Northern District of California.

 8          XXI. OTHER

 9          Counsel are not aware of any other matters that may facilitate the just, speedy, and inexpensive

10 disposition of this matter.

11
     Dated: July 23, 2021                                SV EMPLOYMENT LAW FIRM PC
12

13

14                                                       By: _____/s/ Galen P. Sallomi_________________
                                                                         Steven L. Friedlander
15                                                                         Galen P. Sallomi
                                                                             Carl J. Kaplan
16                                                       Attorneys for Plaintiff TRUSTLABS, INC.
17

18

19

20 Dated: July 23, 2021                                  NOVIAN & NOVIAN, LLP
21

22
                                                         By: ___/s/ Alexander Brendon Gura_____________
23                                                                          Farhad Novian
                                                                       Alexander Brendon Gura
24                                                       Attorneys for Defendant DANIEL JAIYONG AN
25

26

27

28

                                                         8
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                    CASE NO. 3:21-cv-02606-CRB
            Case 3:21-cv-02606-CRB Document 22 Filed 07/23/21 Page 10 of 10


                                    FILING CONSENT CERTIFICATION
 1

 2          Pursuant to Civil Local Rule 5-1(i)(3) of the United States District Court for the Northern District

 3 of California, I hereby certify that counsel for Defendant consented to the above filing and application of

 4 a typed /s/ signature in their signature block.

 5
                                                     _____/s/ Galen P. Sallomi_________________
 6                                                   Galen P. Sallomi
                                                     gsallomi@svelf.com
 7                                                   160 Bovet Road, Suite 401 / San Mateo, California 94402
                                                     Telephone:     (650) 265-0222
 8                                                   Facsimile:     (650) 265-0223
                                                     One of the Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           9
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT                                    CASE NO. 3:21-cv-02606-CRB
